Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 16-34 are pending.
Claims 20-23, 27, and 29 are objected to.
Claims 30-34 are allowable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/20/2020, 4/19/2021, and 4/22/2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” (fig. 2) has been used to designate both a mirror and return light; reference character “38” (fig. 2) has been used to designate both a mirror and a connection for the detection apparatus; and “309a” (fig. 12) has been used to designate both a first and a second motor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “33” (see paragraph [0065]); “59” (see paragraph [0070]); “233b” (see paragraph [0080]); “309b” (see paragraph [0087]); “703a” (see paragraph [0124]); “801b” and “802b” (see paragraph [0131]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39a”, “60a”, “69” (fig. 3A); “26”, “29b”, “31” (fig. 5); “233d” (fig. 9B); “242”, “243” (fig. 9C); “225” (fig. 9E); “330” (fig. 13); “613a” and “613b” (fig. 21C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, in lines 2 and 3, the limitations “the optical axis of the first tube lens” and “the optical axis of the second tube lens” lack sufficient antecedent basis in the claim. The examiner suggests that they be changed to “an optical axis of the first tube lens” and “an optical axis of the second tube lens”.

Allowable Subject Matter
Claims 20-23, 27, and 29 are objected to.
Claims 30-34 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a prism assembly arranged to direct light from the first mirror element to the first area of the imaging apparatus and arranged to direct light from the second mirror element to the second area of the imaging apparatus, as generally set forth in claim 20, the device including the totality of the particular limitations recited in claims 16 and 18, from which claim 20 depends.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 20, which is objected to above.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the first tube lens is arranged, in a first mode of operation, to focus returned light in a first wavelength band on the first area of the imaging apparatus and/or the second tube lens is arranged, in a first mode of operation, to focus returned light in a second wavelength band on the second area of the imaging apparatus; and the first tube lens is arranged, in a second mode of operation, to defocus returned light in a first wavelength band on the first area of the imaging apparatus and/or the second tube lens is arranged, in a second mode of operation, to defocus returned light in a second wavelength band on the second area of the imaging apparatus, as generally set forth in claim 27, the device including the totality of the particular limitations recited in claim 16, from which claim 27 depends.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the first mirror of the first mirror pair has a reflecting plane perpendicular to the second mirror of the first mirror pair and the first mirror of the second mirror pair has a reflecting plane perpendicular to the second mirror of the second mirror pair, as generally set forth in claim 29, the device including the totality of the particular limitations recited in claim 28, from which claim 29 depends.

The following is an examiner’s statement of reasons for allowance:
Claim 30 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a compact microscope comprising a first prism assembly arranged to direct the light from the first tube lens to the first area of the imaging apparatus and a second prism assembly arranged to direct the light from the second tube lens to the second area of the imaging apparatus, as generally set forth in claim 30, the device including the totality of the particular limitations recited in claim 30.
Claims 31-34 are allowable over the cited art of record for at least the reason that they depend from an allowable claim (claim 30 above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,962,755. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, US 10,962,755 claims a compact microscope comprising: 
an enclosure; 
a support element; 
a primary optical support element located within the enclosure and supported by the support element; 
at least one vibration isolating mount between the support element and the primary optical support element; 
a sample stage supported on the primary optical support element to support a sample  (see claim 1, lines 1-9);
an illumination source arranged to provide an illumination light beam for illuminating a sample (see claim 1, lines 18-21, where the illumination section includes an illuminate source that provides an illumination light beam); 
a return optical system to receive returned light from the sample and transmit returned light to a detection apparatus (see claim 1, lines 10-12), 
wherein the detection apparatus comprises an imaging apparatus (see claim 13, lines 5-6); 
wherein the return optical system is mounted on the primary optical support element (see claim 1, lines 13-14), and 
wherein the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band (see claim 13, lines 2-4); 
wherein the return optical system comprises a first tube lens arranged to focus returned light in a first wavelength band on a first area of the imaging apparatus and a second tube lens arranged to focus returned light in a second wavelength band on a second area of the imaging apparatus; and wherein the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens (see claim 13, lines 7-14).

Regarding claim 25, US 10,962,755 claims all of the limitations of claim 16.
US 10,962,755 also claims an objective lens system, 
the objective lens system being supported on the primary optical support element, 
an illumination section, 
an illumination optical system to direct an illumination light beam from the illumination section to the sample stage, and 
a mirror disposed above the sample stage (see claim 1, lines 16-23), wherein the illumination optical system is arranged to direct light through the objective lens system to the mirror (see claim 1, lines 27-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kapitza (GB 2,299,236) of record (hereafter Kapitza), in view of Bresolin et al. (US 2014/0233098) of record (hereafter Bresolin), Bennett et al. (US 2013/0147916) of record (hereafter Bennett), Amberger et al. (US 2010/0315708) of record (hereafter Amberger), and Lippert et al. (US 2012/0200693) of record (hereafter Lippert).
Regarding claim 16, Kapitza discloses a compact microscope comprising; an enclosure (see at least Figs. 2 and 3, where 4 indicates an enclosure), a sample stage to support a sample (see at least Figs. 2 and 3, where 30 indicates a sample stage), an illumination source arranged to provide an illumination light beam for illuminating a sample (see at least Figs. 2 and 3, where the illumination section light source 10 is an illumination source that provides an illumination light beam for illuminating the sample) a return optical system to receive returned light from a sample and transmit returned light to a detection apparatus (see at least Figs. 2 and 3, where the optical components between and including lens 17 and detector 23 are the return optical system), wherein the detection apparatus comprises an imaging apparatus (see at least Figs. 2 and 3 and Page 13, lines 29-30, where 23 is a camera chip for recording an image and is thus an imaging apparatus).
Kapitza does not specifically disclose a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, that the sample stage is supported on the primary optical support element, that the return optical system is mounted on the primary optical support element, that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, that the return optical system comprises a first tube lens arranged to focus returned light in a first wavelength band on a first area of the imaging apparatus and a second tube lens arranged to focus returned light in a second wavelength band on a second area of the imaging apparatus, and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens.
However, Bresolin teaches a compact microscope (see at least Fig. 2 and the abstract) comprising; an enclosure, a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, a sample stage supported on the primary optical support element to support a sample, a return optical system to receive returned light from a sample and transmit returned light to a detection apparatus, wherein the return optical system is mounted on the primary optical support element (see at least Figs. 2-4 and Page 3, paragraphs [0051]-[0052], where the microscope comprises a housing, a support frame 92, a subframe 90, vibration isolators 94, an XYZ stage 10, and an objective lens 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza to include the teachings of Bresolin so that the microscope comprises a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, wherein the sample stage is supported on the primary optical support element, and wherein the return optical system is mounted on the primary optical support element for the purpose of providing sufficient structure for allowing the capture of images without blur that is caused by vibrations of the microscope.
Kapitza as modified by Bresolin does not specifically disclose that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, that the return optical system comprises a first tube lens arranged to focus returned light in a first wavelength band on a first area of the imaging apparatus and a second tube lens arranged to focus returned light in a second wavelength band on a second area of the imaging apparatus, and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens.
However, Bennett teaches a microscope (see at least the title) comprising a return optical system, wherein the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, and the detection apparatus comprising an imaging apparatus, the return optical system having a first lens to focus returned light in a first wavelength band to a first area of the imaging apparatus and a second lens to focus returned light in a second wavelength band to a second area of the imaging apparatus (see at least Fig. 7, where all of the components after the sample stage 160 comprise the return optical system, 140d and 140e are lenses that focus return light of first and second wavelengths onto first and second areas of the imaging apparatus 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin to include the teachings of Bennett so that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, and the detection apparatus comprising an imaging apparatus, the return optical system having a first lens to focus returned light in a first wavelength band to a first area of the imaging apparatus and a second lens to focus returned light in a second wavelength band to a second area of the imaging apparatus for the purpose of producing a three dimensional image (see at least Pages 1-2, paragraph [0010] of Bennett).
Kapitza as modified by Bresolin and Bennett does not specifically disclose that the first and second lenses are tube lenses and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens.
However, Amberger teaches a microscope comprising a return optical system, wherein a tube lens focuses returned light to an area of an imaging apparatus (see at least Fig. 2 and Page 5, paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin and Bennett to include the teachings of Amberger so that the return optical system comprises first and second tube lenses to focus returned light in first and second wavelength bands to first and second areas of the imaging apparatus for the purpose of substituting a known type of lens in a microscope to obtain predictable results, such as the focusing of light on an imaging apparatus such as a camera.
Kapitza as modified by Bresolin, Bennett, and Amberger does not specifically disclose that the first tube lens and second tube lens are independently moveable.
However, Lippert teaches a microscope comprising a tube lens, wherein the tube lens is moveable (see at least Fig. 1, Page 3, paragraph [0025] and Page 7, paragraph [0070], where 8 is the tube lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, and Amberger to include the teachings of Lippert so that the first tube lens and second tube lens are independently moveable for the purpose of being able to shift the detection focal length or internal focusing of each of the light paths that pass through the first and second tube lenses, respectively (see at least Page 7, paragraph [0070] of Lippert).

Regarding claim 17, Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert discloses all of the limitations of claim 16.
Lippert also discloses that the tube lens is moveable along an optical axis of the tube lens (see at least Fig. 1, where tube lens 8 is moveable along its optical axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert to include the further teachings of Lippert so that the first tube lens is moveable along an optical axis of the first tube lens and the second tube lens is movable along an optical axis of the second tube lens for the purpose of being able to shift the detection focal length or internal focusing of each of the light paths that pass through the first and second tube lenses, respectively (see at least Page 7, paragraph [0070] of Lippert).

Regarding claims 18 and 19, Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert discloses all of the limitations of claim 16.
Bennett also teaches a first mirror element arranged to deflect light from the first tube lens and a second mirror element to deflect light from the second tube lens and wherein the first mirror element is closer to the imaging apparatus than the first tube lens and the second mirror element is closer to the imaging apparatus than the second tube lens (see at least Fig. 7, where 132 and 132a are first and second mirror elements, which are closer to the imaging apparatus 155d than the lenses 140e and 140d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert to include the further teachings of Bennet so that the microscope comprises a first mirror element arranged to deflect light from the first tube lens and a second mirror element to deflect light from the second tube lens and wherein the first mirror element is closer to the imaging apparatus than the first tube lens and the second mirror element is closer to the imaging apparatus than the second tube lens for the purpose of positioning the separate light beams as desired on the imaging apparatus (see Fig. 7 of Bennett).

Regarding claim 24, Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert discloses all of the limitations of claim 16.
Amberger also teaches that other optical elements such as aperture stops can be placed in the optical path (see at least paragraph [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert to include the further teachings of Amberger so that the microscope comprises two beam stops to block stray light for the purpose of limiting the amount of light that is able to reach the imaging apparatus, which can help to keep from overwhelming the imaging apparatus.

Regarding claim 25, Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert discloses all of the limitations of claim 16.
Kapitza also discloses that the compact microscope comprises: an objective lens system (see at least Fig. 3, where lenses 16 and 17 are both objective lenses), an illumination section, an illumination optical system to direct an illumination light beam from the illumination section to the sample stage (see at least Figs. 2 and 3, where the illumination section light source 10 and the illumination optical system comprises the optical elements between and including light source 10 and objective lens 16), and a mirror disposed above the sample stage, wherein the illumination optical system is arranged to direct light through the objective lens system to the mirror (see at least Fig. 3, where mirror 18 is disposed above the sample stage 30 and the illumination optical system is arranged to direct light through the objective lens system to the mirror).
Bresolin also teaches that the objective lens system is supported on the primary optical support element (see at least Fig. 3, where 56 is the objective lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert to include the further teachings of Bresolin so that the objective lens system is supported on the primary optical support element for the purpose of providing sufficient structure for allowing the capture of images without blur that is caused by vibrations of the microscope.

Regarding claim 26, Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert discloses all of the limitations of claim 16.
Bennett also teaches that the illumination source comprises a laser source (see at least paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, Amberger, and Lippert so that the illumination source comprises a laser source for the purpose of substituting a known illumination source in order to obtain predictable results such as the activation of a desired set of molecules (see paragraph [0034] of Bennett).

Regarding claim 28, Kapitza discloses a compact microscope comprising; an enclosure (see at least Figs. 2 and 3, where 4 indicates an enclosure), a sample stage to support a sample (see at least Figs. 2 and 3, where 30 indicates a sample stage), an illumination source arranged to provide an illumination light beam for illuminating a sample (see at least Figs. 2 and 3, where the illumination section light source 10 is an illumination source that provides an illumination light beam for illuminating the sample) a return optical system to receive returned light from a sample and transmit returned light to a detection apparatus (see at least Figs. 2 and 3, where the optical components between and including lens 17 and detector 23 are the return optical system), wherein the detection apparatus comprises an imaging apparatus (see at least Figs. 2 and 3 and Page 13, lines 29-30, where 23 is a camera chip for recording an image and is thus an imaging apparatus).
Kapitza does not specifically disclose a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, that the sample stage is supported on the primary optical support element, that the return optical system is mounted on the primary optical support element, that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, that the return optical system comprises a first tube lens arranged to focus returned light in a first wavelength band on a first area of the imaging apparatus and a second tube lens arranged to focus returned light in a second wavelength band on a second area of the imaging apparatus, and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens, and wherein the return optical system further comprises a first mirror pair comprising a first mirror and a second mirror to direct light from the first tube lens to the first area of the imaging apparatus and a second mirror pair comprising a first mirror and a second mirror to direct light from the second tube lens to the second area of the imaging apparatus.
However, Bresolin teaches a compact microscope (see at least Fig. 2 and the abstract) comprising; an enclosure, a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, a sample stage supported on the primary optical support element to support a sample, a return optical system to receive returned light from a sample and transmit returned light to a detection apparatus, wherein the return optical system is mounted on the primary optical support element (see at least Figs. 2-4 and Page 3, paragraphs [0051]-[0052], where the microscope comprises a housing, a support frame 92, a subframe 90, vibration isolators 94, an XYZ stage 10, and an objective lens 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza to include the teachings of Bresolin so that the microscope comprises a support element, a primary optical support element located within the enclosure and supported by the support element, at least one vibration isolating mount between the support element and the primary optical support element, wherein the sample stage is supported on the primary optical support element, and wherein the return optical system is mounted on the primary optical support element for the purpose of providing sufficient structure for allowing the capture of images without blur that is caused by vibrations of the microscope.
Kapitza as modified by Bresolin does not specifically disclose that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, that the return optical system comprises a first tube lens arranged to focus returned light in a first wavelength band on a first area of the imaging apparatus and a second tube lens arranged to focus returned light in a second wavelength band on a second area of the imaging apparatus, and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens, and wherein the return optical system further comprises a first mirror pair comprising a first mirror and a second mirror to direct light from the first tube lens to the first area of the imaging apparatus and a second mirror pair comprising a first mirror and a second mirror to direct light from the second tube lens to the second area of the imaging apparatus.
However, Bennett teaches a microscope (see at least the title) comprising a return optical system, wherein the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, and the detection apparatus comprising an imaging apparatus, the return optical system having a first lens to focus returned light in a first wavelength band to a first area of the imaging apparatus and a second lens to focus returned light in a second wavelength band to a second area of the imaging apparatus (see at least Fig. 7, where all of the components after the sample stage 160 comprise the return optical system, 140d and 140e are lenses that focus return light of first and second wavelengths onto first and second areas of the imaging apparatus 54) and wherein the return optical system further comprises a first mirror pair comprising a first mirror and a second mirror to direct light from the first lens to the first area of the imaging apparatus and a second mirror pair comprising a first mirror and a second mirror to direct light from the second lens to the second area of the imaging apparatus (see at least Fig. 7, where 150 and 132 comprise the first mirror pair and 150a and 132a comprise the second mirror pair).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin to include the teachings of Bennett so that the return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, and the detection apparatus comprising an imaging apparatus, the return optical system having a first lens to focus returned light in a first wavelength band to a first area of the imaging apparatus and a second lens to focus returned light in a second wavelength band to a second area of the imaging apparatus and that the return optical system further comprises a first mirror pair comprising a first mirror and a second mirror to direct light from the first lens to the first area of the imaging apparatus and a second mirror pair comprising a first mirror and a second mirror to direct light from the second lens to the second area of the imaging apparatus for the purpose of producing a three dimensional image (see at least Pages 1-2, paragraph [0010] of Bennett) and for providing the light beams to the desired positions on the imaging apparatus.
Kapitza as modified by Bresolin and Bennett does not specifically disclose that the first and second lenses are tube lenses and that the first tube lens is moveable independently of the second tube lens and the second tube lens is moveable independently of the first tube lens.
However, Amberger teaches a microscope comprising a return optical system, wherein a tube lens focuses returned light to an area of an imaging apparatus (see at least Fig. 2 and Page 5, paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin and Bennett to include the teachings of Amberger so that the return optical system comprises first and second tube lenses to focus returned light in first and second wavelength bands to first and second areas of the imaging apparatus for the purpose of substituting a known type of lens in a microscope to obtain predictable results, such as the focusing of light on an imaging apparatus such as a camera.
Kapitza as modified by Bresolin, Bennett, and Amberger does not specifically disclose that the first tube lens and second tube lens are independently moveable.
However, Lippert teaches a microscope comprising a tube lens, wherein the tube lens is moveable (see at least Fig. 1, Page 3, paragraph [0025] and Page 7, paragraph [0070], where 8 is the tube lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Kapitza as modified by Bresolin, Bennett, and Amberger to include the teachings of Lippert so that the first tube lens and second tube lens are independently moveable for the purpose of being able to shift the detection focal length or internal focusing of each of the light paths that pass through the first and second tube lenses, respectively (see at least Page 7, paragraph [0070] of Lippert).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0238442 to Heng et al. discloses a microscope wherein a return optical system is operable to separate returned light into at least a first wavelength band and a second wavelength band, wherein the return optical system comprises a tube lens arranged to focus returned light in a first wavelength band on a first area of an imaging apparatus and to focus returned light in a second wavelength band on a second area of the imaging apparatus (see Fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872                                                                                                                                                                                           

/JADE R CHWASZ/Primary Examiner, Art Unit 2872